Case 5:17-cv-02507-AG-AGR Document 59 Filed 07/29/19 Page 1 of 31 Page ID #:2792



      1    Joel A. Kauth, CA Bar No. 186544
           E-mail: joel.kauth@kppb.com
      2    Mark Yeh, CA Bar No. 307181
           E-mail: mark.yeh@kppb.com
      3    KPPB LLP
      4    2190 S. Towne Centre Place, Suite 300
           Anaheim, CA 92806
      5    PH: (949) 852-0000
           Fax: (949) 852-0004
      6
      7    Attorneys for Plaintiffs Steve Neville,
           Substructure Support, Inc., and
      8    TDP Support, Inc.
      9                          UNITED STATES DISTRICT COURT
     10                        CENTRAL DISTRICT OF CALIFORNIA
     11                                 SOUTHERN DIVISION
     12
     13    STEVE NEVILLE, SUBSTRUCTURE               Case No. 5:17-cv-02507-AG (AGRx)
     14    SUPPORT, INC., and TDP SUPPORT,           PLAINTIFFS’ MEMORANDUM
                                                     OF POINTS AND AUTHORITIES
     15    INC.,                                     IN OPPOSITION TO
     16                 Plaintiffs,                  DEFENDANTS’ MOTION FOR
                                                     SUMMARY JUDGMENT
     17            v.
                                                     Hearing Date:   August 19, 2019
     18    FOUNDATION CONSTRUCTORS,                  Hearing Time:   10:00 AM
     19    INC. and FOUNDATION PILE, INC.            HON. ANDREW J. GUILFORD
     20                 Defendants.
                                                     Place: RONALD REAGAN FEDERAL
     21                                              BUILDING AND UNITED STATES
                                                     COURTHOUSE
     22                                              411 WEST 4TH STREET
     23                                              SANTA ANA, CA 92701-4516

     24
     25
     26
     27
     28

KPPB LLP
Case 5:17-cv-02507-AG-AGR Document 59 Filed 07/29/19 Page 2 of 31 Page ID #:2793



      1                                              TABLE OF CONTENTS
      2    I.         INTRODUCTION ........................................................................................... 1
      3    II.        EXPERIMENTAL USE NEGATES PUBLIC USE OR SALE ..................... 3
      4    III. EQUITABLE ESTOPPEL DOES NOT APPLY, AND CANNOT APPLY
      5    BEFORE A PATENT ISSUES ............................................................................... 7
      6    IV. THE PATENTS-IN-SUIT ARE VALID ...................................................... 12
      7    V.         DEFENDANTS’ EDTTEX PILES, USING EDTTEX TIPS ED1, ED2M
      8    AND ED3, INFRINGE THE PATENTS-IN-SUIT .............................................. 16
      9    VI. PLAINTIFFS ARE ENTITLED TO LOST PROFITS AND REASONABLE
     10    ROYALTY DAMAGES GOING BACK SIX YEARS ....................................... 20
     11          A.      Plaintiffs are Entitled to Lost Profits for Jobs They Would Have Obtained
     12          but for Defendants’ Infringement ...................................................................... 21
     13    VII. CONCLUSION ............................................................................................. 25
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28

KPPB LLP    PLAINTIFFS’ MEMORANDUM IN OPPOSITION                         i
Case 5:17-cv-02507-AG-AGR Document 59 Filed 07/29/19 Page 3 of 31 Page ID #:2794



      1                                       TABLE OF AUTHORITIES
      2                                                                                                             Page(s)
      3    Cases
      4    A.C. Aukerman Co. v. R.L. Chaides Const. Co.,
      5      960 F.2d 1020 (Fed. Cir. 1992) ......................................................................... 10
      6    Aspex Eyewear Inc. v. Clariti Eyewear, Inc..,
      7      605 F.3d 1305 (Fed. Cir. 2010) ....................................................................... 8, 9
      8    Barry v. Medtronic, Inc.,
      9      914 F.3d 1310 (Fed. Cir. 2019) ........................................................... 3, 4, 5, 6, 7
     10    City of Elizabeth v. American Nicholson Pavement Co.,
     11      97 U.S. 134 (1877) .......................................................................................... 5, 6
     12    Clock Spring, L.P. v. Wrapmaster, Inc.,
     13      560 F.3d 1317 (Fed. Cir. 2009) ........................................................................... 5
     14    Electromotive Div. of Gen. Motors Corp. v. Tranportation Sys. Div. of General
     15      Electric Co.,
     16      417 F.3d 1203 (Fed. Cir. 2005) ........................................................................... 5
     17    Exmark Mfg. Co. Inc. v. Briggs & Stratton Power Products Group, LLC,
     18      879 F.3d 1332 (Fed. Cir. 2018) ......................................................................... 23
     19    G. E. Hetrick & Assoc., Inc. v. Summit Const. & Maint. Co.,
     20      11 Cal.App.4th 318 (Cal.App. 2 Dist.,1992)..................................................... 25
     21    Hemstreet v. Computer Entry Systems Corp.,
     22      972 F.2d 1290 (Fed. Cir. 1992) .................................................................... 9, 10
     23    In re Omeprazole Patent Litig.,
     24      536 F.3d. 1361 (Fed. Cir. 2008) .......................................................................... 5
     25    Invitrogen Corp. v. Biocrest Mfg., L.P,
     26      424 F.3d 1374 (Fed. Cir. 2005) ........................................................................... 5
     27    Lucent Techs., Inc. v. Gateway, Inc.,
     28      580 F.3d 1301 (Fed. Cir. 2009) ................................................................... 22, 23

KPPB LLP   PLAINTIFFS’ MEMORANDUM IN OPPOSITION                       ii
Case 5:17-cv-02507-AG-AGR Document 59 Filed 07/29/19 Page 4 of 31 Page ID #:2795



      1    Manville Sales Corp. v. Paramount Sys., Inc.,
      2       917 F.2d 544 (Fed. Cir. 1990) ............................................................................. 6
      3    Meyers v. Asics Corp.,
      4       974 F.2d 1304 (Fed. Cir. 1992) ..................................................................... 7, 10
      5    Meyers v. Brooks Shoe Inc.,
      6       912 F.2d 1459 (Fed. Cir. 1990) ..................................................................... 9, 10
      7    MW Erectors, Inc. v. Niederhauser Ornamental & Metal Works Co., Inc.,
      8       36 Cal.4th 412 (Cal. 2005) ................................................................................ 25
      9    Panduit Corp. v. Stahlin Bros. Fibre Works,
     10       575 F.2d 1152 (6th Cir.1978) ............................................................................ 22
     11    Paper Converting Mach. Co. v. Magna–Graphics Corp.,
     12       745 F.2d 11 (Fed. Cir. 1984) ............................................................................. 21
     13    Pfaff v. Wells Elecs., Inc.,
     14       525 U.S. 55 (1998) .............................................................................................. 4
     15    Polara Eng’g Inc. v. Campbell Co.,
     16       894 F.3d 1339 (Fed. Cir. 2018) ............................................................... 3, 4, 5, 6
     17    Procter & Gamble Co. v. Teva Pharm. USA, Inc.,
     18       566 F.3d 989 (Fed. Cir. 2009) ..................................................................... 14, 15
     19    SCA Hygiene Products Aktiebolag v. First Quality Baby Products, LLC,
     20       137 S.Ct. 954 (2017)............................................................................................ 7
     21    Securus Techs., Inc. v. Glob. Tel*Link Corp.,
     22       701 F. App'x 971 (Fed. Cir. 2017) ........................................................ 14, 15, 19
     23    State Indus., Inc. v. Mor-Flo Indus., Inc.,
     24       883 F.2d 1573 (Fed. Cir. 1989) ............................................................. 21, 22, 24
     25
           Statutes
     26
     27    35 U.S.C. §286 ...................................................................................................... 20
     28    35 U.S.C. § 102(b) ............................................................................................. 5, 10

KPPB LLP    PLAINTIFFS’ MEMORANDUM IN OPPOSITION                         iii
Case 5:17-cv-02507-AG-AGR Document 59 Filed 07/29/19 Page 5 of 31 Page ID #:2796



      1     I.   INTRODUCTION
      2          Defendants’ motion raises multiple issues, but fails to adequately support
      3    any single one of them.       Regarding infringement, Defendants are far from
      4    establishing a lack of infringement – the only element that they identify as
      5    purportedly missing from the accused device is taken not from the claim language,
      6    but a new element created by their expert. This is not completely surprising, as the
      7    listing of materials considered for his report showed that he considered Defendants
      8    briefing on claim construction judgment, but not the Court’s order on claim
      9    construction. D.E. 55-3, Perko report at 10. However, Dr. Perko’s straw-man
     10    limitation of “a substantially flat plate termination” combines the limitation that the
     11    entire plate be “substantially flat,” which was rejected during claim construction,
     12    with another unsupported limitation (not previously argued by Defendants) that the
     13    end plate be “at the termination of the pile tip.” D.E. 55-3, Perko report at 1, 2, 4;
     14    D.E. 51-6 Perko Decl. at ¶6(C), 8(F), 11. In reality, the entire end plate does not
     15    need to be substantially flat, and the end plate does not need to be “at the
     16    termination of the pile tip.” The relevant patent claims either require an end plate
     17    “having a substantially flat surface disposed perpendicular to the centerline,” (`236
     18    patent Claims 1, 19, 29, 32, 33; `708 patent Claim 29) or an end plate “closing the
     19    second end of the tapered portion” (`708 Claims 1, 31, 39). Defendants appear to
     20    claim that the end plate of the accused instrumentalities is not “a substantially flat
     21    plate termination,” (Dr. Perko’s new limitation), but they do not actually address
     22    the claim language regarding “a substantially flat surface disposed perpendicular
     23    to the centerline of the tubular pile.” And they appear to concede infringement of
     24    the claims with an end plate “closing the second end of the tapered portion.”
     25          With respect to invalidity, such a claim must be proved by clear and
     26    convincing evidence. This requires an element-by-element analysis of each claim
     27    asserted to be obvious. Rather than address any claims, Defendants instead repeat
     28    their rejected claim construction arguments on disclaimer, but do not tie them to

KPPB LLP    PLAINTIFFS’ MEMORANDUM IN OPPOSITION         1
Case 5:17-cv-02507-AG-AGR Document 59 Filed 07/29/19 Page 6 of 31 Page ID #:2797



      1    validity. Defendants broadly claim that certain references such as Strabag and
      2    Moseley have all the necessary limitations, but a closer look confirms that to be
      3    inaccurate. Because they fail to identify any particular combination of prior art that
      4    purportedly renders each claim obvious, Defendants also fail to identify a
      5    motivation to combine, or an expectation of success.
      6          With respect to the alleged time bar based on commercial use, Defendants
      7    have not addressed the standard for experimental use, and appear to be under the
      8    misconception that if a payment is received, a use can no longer be experimental.
      9    However, receipt of payment does not make a use non-experimental.               As a
     10    challenge to validity, this claim must also must be proven by clear and convincing
     11    evidence. Far from showing a public use or sale, the facts confirm that through
     12    September 2004 (months past the Benchmark job), Mr. Neville was still testing
     13    various configurations and prototypes of the invention, experimenting to determine
     14    if it would work for its intended purpose. With the provisional filing date of March
     15    2, 2005, the critical date is March 2, 2004. Neville’s experimental use continued
     16    until approximately September 2004, meaning that there was no statutory public
     17    use or invalidating sale of the invention before the critical date.
     18          With respect to equitable estoppel, Defendants argue that a clock should start
     19    in 2009, when Neville first notified them of the publication of his patent
     20    application. But no suit would have even been possible until the `236 patent issued
     21    in 2011, and the `708 patent did not issue until 2016, with the `362 following in
     22    2017. Equitable estoppel cannot arise before a patent issues, as there could be no
     23    misleading conduct regarding enforcement of a non-existent patent. Neville did
     24    not threaten immediate, vigorous litigation or enforcement, but specifically noted
     25    that an amicable resolution might be possible, putting this in line with cases finding
     26    estoppel inapplicable. Neville properly sought additional patent protection, and
     27    brought suit once his other patents issued, a timeline endorsed by the Federal
     28    Circuit in finding no estoppel. Finally, defendants identify no misleading conduct

KPPB LLP    PLAINTIFFS’ MEMORANDUM IN OPPOSITION         2
Case 5:17-cv-02507-AG-AGR Document 59 Filed 07/29/19 Page 7 of 31 Page ID #:2798



      1    (only silence alone), and further offer no evidence of reliance or prejudice.
      2          With respect to damages, Plaintiffs seek both lost profits and reasonable
      3    royalty. This is standard in patent cases, as a reasonable royalty is the floor that
      4    damages must not fall below. Plaintiffs do not seek damages for infringement
      5    occurring more than 6 years prior to the filing of this suit, and only seek lost profits
      6    where, but for Defendants’ infringing offer for sale, Plaintiffs would have won the
      7    bid and been awarded the job. It does not matter if Defendants’ infringing bid was
      8    the low bid – it was still an infringing bid. But for the infringing bid, Plaintiffs
      9    would have been awarded the job. Defendants throw up a smoke screen, claiming
     10    that Substructure did not have employees at times, or that its contracting license
     11    had been administratively suspended, or that it lacked the right equipment. But
     12    they offer no undisputed facts that Substructure could not have obtained the
     13    necessary labor had it been awarded the job, just as it had done for jobs it
     14    performed. And while lapses in paperwork led to a number of suspensions, all were
     15    cured, and the license reinstated when Substructure performed jobs – exactly what
     16    would have happened had Substructure been awarded one of the jobs won by
     17    Foundation’s infringing bids.
     18    II.   EXPERIMENTAL USE NEGATES PUBLIC USE OR SALE
     19          Foundation claims that the experimental use of a version of the invention on
     20    the Benchmark Builders job presents an on-sale bar, as it was more than one year
     21    before the filing date of the provisional patent application. D.E. 51-1 at 7. However,
     22    the evidence confirms that this use was experimental, that the inventor was testing
     23    claimed features of the invention, and had not yet determined which configuration
     24    would work for the intended purpose. Declaration of Steve Neville in Support of
     25    Opposition (“Neville Dec.”) at ¶¶5-28; Barry v. Medtronic, Inc., 914 F.3d 1310,
     26    1328 (Fed. Cir. 2019) (Use of invention during surgery, for which doctor was
     27    compensated, was not a public use where doctor performed checkup three months
     28    later to confirm invention worked as intended.); Polara Eng’g Inc. v. Campbell

KPPB LLP    PLAINTIFFS’ MEMORANDUM IN OPPOSITION         3
Case 5:17-cv-02507-AG-AGR Document 59 Filed 07/29/19 Page 8 of 31 Page ID #:2799



      1    Co., 894 F.3d 1339, 1348 (Fed. Cir. 2018) (“[A]n inventor who seeks to perfect his
      2    discovery may conduct extensive testing without losing his right to obtain a patent
      3    for his invention – even if such testing occurs in the public eye.”)(quoting Pfaff v.
      4    Wells Elecs., Inc., 525 U.S. 55, 67 (1998)).
      5          In Barry, the inventor Dr. Barry brought suit against a medical device
      6    company for infringement. The defendant claimed both a public use and on-sale
      7    statutory bar. The jury found infringement, and the district court denied JMOL and
      8    upheld the verdict. Defendant appealed to challenge the finding regarding public
      9    use and on-sale bar. Barry, 914 F.3d at 1316. The invention was an improved tool
     10    for installing spinal implants. Dr. Barry used a version of the tool in three surgeries
     11    in August and October 2003. He had follow up appointments with the patients
     12    from these surgeries between August 2003 and January 2004 to confirm that the
     13    tool had properly adjusted the screws to in turn move the vertebrae. It was only
     14    after a follow up in January 2004 (a three-month follow up to the October 2003
     15    surgery) that Dr. Barry “felt confident that his invention functioned for its intended
     16    purpose and was ready to publicize it a professional forum.” Id. at 1319. He made
     17    no changes to the invention. He prepared a summary in February 2004 for
     18    presentation at a July 2004 meeting. He filed the patent application Dec. 30, 2004,
     19    making Dec. 30, 2003 the critical date for purposes of the public-use and on-sale
     20    bar issues 35 U.S.C. § 102(b). Id.
     21          The Barry Court noted: “The public use bar is triggered where, before the

     22    critical date, the invention was in public use and ready for patenting.” Id. at 1320

     23    (emphasis in original)(quoting Polara, 894 F.3d at 1348 (Fed. Cir. 2018)). The

     24    Court found that the invention was not “ready for patenting” before the critical date,

     25    and the only public use was an experimental use, which “serves as a negation of

     26    the statutory bars.” Barry, 914 F.3d at 1321 (citations omitted). Foundation does

     27    not even allege that the invention was “ready for patenting,” much less make the

     28    required showing. To show an invention is “ready for patenting,” a challenger must

KPPB LLP    PLAINTIFFS’ MEMORANDUM IN OPPOSITION          4
Case 5:17-cv-02507-AG-AGR Document 59 Filed 07/29/19 Page 9 of 31 Page ID #:2800



      1    first show that the invention was reduced to practice, which requires a showing that
      2    ‘the inventor 1) constructed an embodiment or performed a process that met all the
      3    limitations and (2) determined that the invention would work for its intended
      4    purpose.’” Id. at 1322 (quoting In re Omeprazole Patent Litig., 536 F.3d. 1361,
      5    1373 (Fed. Cir. 2008)). As for public use, the Barry court noted:
      6            An inventor's use, while public in one sense, will not be considered a
               statutory public use if the use was experimental. Electromotive, 417 F.3d
      7        at 1211; City of Elizabeth, 97 U.S. at 134–35 (“The use of an invention
               by the inventor himself, or of any other person under his direction, by
      8        way of experiment, and in order to bring the invention to perfection, has
      9        never been regarded as [a public] use.... [Testing an invention in a
               building even with the doors open] is not a public use, within the
     10        meaning of the statute, so long as the inventor is engaged, in good faith,
               in testing its operation. He may see cause to alter it and improve it, or
     11        not. His experiments will reveal the fact whether any and what
     12        alterations may be necessary.”). “[I]n the context of a public use bar,
               evidence of experimental use may negate either the ‘ready for patenting’
     13        or ‘public use’ prong.” Invitrogen, 424 F.3d at 1379–80. “A use may be
               experimental if its purpose is: ‘(1) [to] test claimed features of the
     14        invention or (2) to determine whether an invention will work for its
               intended purpose—itself a requirement of patentability.’ ” Polara, 894
     15        F.3d at 1348; see Clock Spring, L.P. v. Wrapmaster, Inc., 560 F.3d 1317,
     16        1327 (Fed. Cir. 2009).
           Barry, 914 F.3d at 1328.
     17
                    In the present case, the use of a version of the invention at the Benchmark
     18
           Builders job was experimental. Mr. Neville testified that he continued to test the
     19
           invention afterwards at the Playa Vista site, and at the Fourth Street job. Neville
     20
           Dec. ¶¶11-28; Yeh Dec., Ex. A, 55:23-65:10; Dkt. No. 57-1 at 38-44 (47:5-53:19).
     21
           A variety of additional prototypes and configurations were subsequently used.
     22
           Neville Dec. ¶¶11-28; Yeh Dec., Ex. A, 55:23-65:10; Neville Dec., Exs. A, B, and
     23
           C. Once Neville confirmed the specific configuration that would work for its
     24
           intended purpose, it was reduced to practice and ready for patenting. This occurred
     25
           in approximately September 2004. Neville Dec. ¶28; Yeh Dec., Ex. A, 55:23-
     26
           65:10.     Approximately 6 months later, Neville filed the provisional patent
     27
           application. Neville Dec. ¶28. The fact that Neville was compensated on the
     28
           Benchmark job does disqualify it as an experimental use. Barry, 914 F.3d at 1329.
KPPB LLP   PLAINTIFFS’ MEMORANDUM IN OPPOSITION         5
Case 5:17-cv-02507-AG-AGR Document 59 Filed 07/29/19 Page 10 of 31 Page ID #:2801



      1    In Barry, the Court noted that others knew the use to be experimental, strengthening
      2    the testimony of Dr. Barry. Id. at 1328. In the present case, not only did Neville
      3    and Dial testify that the use at Benchmark was experimental, but this was confirmed
      4    in public documentation. Neville Dec. ¶8; Dkt. No. 57-1 at 38-44 (47:5-53:19),
      5    52-62 (Depo Exhibit 105), and 46-51 (Depo Exhibit 45). Neville testified that he
      6    continued to experiment at the Playa Vista site in an attempt to perfect his invention
      7    for its intended use, as well as on the Fourth Street job, where the owner was also
      8    informed the system was experimental. Neville Dec. ¶¶12-21; Yeh Dec., Ex. A,
      9    55:23-65:10; Neville Dec., Ex.’s A, B, C.
     10          In Polara, the invention related to pedestrian signal systems, and was tested
     11    in prototypes satisfying the limitations of the asserted claims before the critical
     12    date. The public testing was done more than a year before the critical date (more
     13    than two years before the patent filing) with multiple revisions in two public
     14    intersections in Fullerton, California. Testing continued for over a year. The court
     15    confirmed the jury’s finding of no public use, based on the use being experimental.
     16    Polara, 894 F.3d at 1344-1346, 1348-1349; see also City of Elizabeth v. American
     17    Nicholson Pavement Co., 97 U.S. 126, 133-34 (1877) (Testing durability of
     18    pavement for six years on public roadway is experimental use); Manville Sales
     19    Corp. v. Paramount Sys., Inc., 917 F.2d 544, 551 (Fed. Cir. 1990) (“When
     20    durability in an outdoor environment is inherent to the purpose of an invention,
     21    then further testing to determine the invention’s ability to serve that purpose will

     22    not subject the invention to a section 102(b) bar.”).

     23          When an inventor is testing his invention, it is not subject to the 102(b) bar.

     24    It does not matter if the final version of the invention is similar, or even identical

     25    to an earlier tested version, as long as it was being tested. Barry, 914 F.3d at 1328

     26    (“He may see cause to alter it and improve it, or not. His experiments will reveal

     27    the fact whether any and what alterations may be necessary.”) (emphasis added).

     28    In Barry, the invention did not change from its use before the critical date, to the

KPPB LLP    PLAINTIFFS’ MEMORANDUM IN OPPOSITION        6
Case 5:17-cv-02507-AG-AGR Document 59 Filed 07/29/19 Page 11 of 31 Page ID #:2802



      1    confirming checkup three months later, but this qualified as experimentation. Id.
      2    at 1328, 1329. In the present case, multiple variations and configurations of the
      3    invention were experimentally used for testing on the Benchmark job, at the Playa
      4    Vista site, and at the Fourth Street job. Neville Dec. ¶¶11-28; Yeh Dec., Ex. A,
      5    55:23-65:10; Neville Dec., Exs. A, B, and C. The fact that the version of the
      6    invention reduced to practice was similar to a version used on the Benchmark job
      7    does not re-characterize the experimental use.
      8           Foundation has not shown that the invention was “ready for patenting” at the
      9    Benchmark Builders job, and the facts show that Mr. Neville had not yet confirmed
     10    it would work for its intended purpose.
     11    III.   EQUITABLE ESTOPPEL DOES NOT APPLY, AND CANNOT
     12           APPLY BEFORE A PATENT ISSUES
     13           Foundation claims a delay of over 8 years since the 2009 letter from Mr.
     14    Fitch regarding Neville’s published patent application. This is a new defense raised
     15    by Foundation for the first time in this motion, not plead in Foundation’s answer,
     16    and never raised during discovery, precluding Plaintiffs from exploring the basis
     17    of this defense. For that reason alone, this claim should be denied. Foundation
     18    styles this late-added defense as “equitable estoppel,” rather than laches, likely to
     19    get around the fact that the Supreme Court abrogated laches as a defense in patent
     20    cases in SCA Hygiene Products Aktiebolag v. First Quality Baby Products, LLC,
     21    137 S.Ct. 954 (2017). However, Foundation effectively appears to only argue
     22    delay. Foundation identifies no misleading conduct by plaintiffs (silence alone
     23    cannot be misleading), no detrimental reliance by Foundation, and no material

     24    prejudice to Foundation.

     25           In addition, at the time of the 2009 letter, there were no patents issued that

     26    Plaintiffs could have enforced, so no equitable estoppel can apply. Meyers v. Asics

     27    Corp., 974 F.2d 1304, 1309 (Fed. Cir. 1992). Plaintiffs could not have threatened

     28    litigation with respect to any patent, or communicated acquiescence to any

KPPB LLP    PLAINTIFFS’ MEMORANDUM IN OPPOSITION        7
Case 5:17-cv-02507-AG-AGR Document 59 Filed 07/29/19 Page 12 of 31 Page ID #:2803



      1    enforceable right. And Foundation was well aware that no patent had issued: in
      2    the letter dated August 28, 2009, Foundation’s attorney Rice stated: “Therefore,
      3    not only does you client not have an issues [sic] patent, it is highly doubtful the he
      4    will ever obtain one based on his present application.” D.E. 57-11 at 2. And in his
      5    letter dated October 1, 2009, Foundation attorney Beverly added: “Therefore, we
      6    believe it is unlikely that the application will issue as a patent, but we will continue
      7    to monitor the progress of the application with interest.” Declaration of Mark Yeh
      8    in Support of Opposition (“Yeh Dec.”), Ex. F. An informational letter regarding a
      9    pending patent application cannot form the basis for an equitable estoppel claim to
     10    a patent that issues years later, which could not have even been enforced at the time
     11    of the letter.
     12           Outside of disparaging comments characterizing this action as a “freebie,”
     13    “afterthought,” “easy flyer,” and “sidecar” (D.E. 51-1 at 8, 11), Foundation appears
     14    to rely solely on the Akeso case. The first element of equitable estoppel described
     15    in Akeso is that “the patentee, through misleading conduct (or silence), leads the
     16    alleged infringer to reasonably infer that the patentee does not intend to its
     17    patent….” Id. at 10 (emphasis added). With no patent having issued at the time
     18    of the 2009 letter cited by Defendants, there can be no equitable estoppel. In Akeso,
     19    the Court contrasted the Federal Circuit decisions in Hemstreet and Aspex, and the
     20    content of the demand letters in each. In Aspex, there had been prior litigation
     21    between the parties, the patent had already issued, and there were two cease-and-

     22    desist letters demanding immediate cessation of sales. Aspex Eyewear Inc. v.

     23    Clariti Eyewear, Inc., 605 F.3d 1305, 1308-1309 (Fed. Cir. 2010). A three-year

     24    delay followed the last letter, and then a lawsuit. Equitable estoppel was found.

     25    Id. In Hemstreet, the patent had also issued, and there was a letter offering to

     26    negotiate a license, followed by a six year delay. The court noted that Hemstreet

     27    had been involved in other litigation during that time period, and had no patent to

     28    enforce for a time due to an erroneous unenforceability finding. In finding no

KPPB LLP    PLAINTIFFS’ MEMORANDUM IN OPPOSITION         8
Case 5:17-cv-02507-AG-AGR Document 59 Filed 07/29/19 Page 13 of 31 Page ID #:2804



      1    estoppel, the Court noted that “Hemstreet’s subsequent continued pursuit of his
      2    rights … left the attentive observer with little doubt of his intentions.” Hemstreet
      3    v. Computer Entry Systems Corp., 972 F.2d 1290, 1292-1294 (Fed. Cir. 1992).
      4    Additionally, the Court noted that a defendant must show that any actions it took
      5    “were in reliance upon supposed actions of [Plaintiffs], rather than a business
      6    judgment of its own…..” Id. at 1294-1295.
      7          In the Akeso case, the patent had also already issued. A letter was sent
      8    demanding immediate cessation of sales and destruction of inventory. A more than
      9    10 year delay followed before suit was filed. The Court noted that the letter in
     10    Akeso was of the more aggressive Aspex variety, demanding immediate stopping
     11    of sales, claiming infringement, and impliedly threatening litigation.
     12          The Fitch letter referenced by Defendants is of the Hemstreet type. No patent
     13    had yet issued, so it could not and did not threaten vigorous and immediate
     14    enforcement. It even specifically noted that Neville was open to an “amicable
     15    resolution,” quite the opposite of an Aspex-type letter, or the letter in Akeso
     16    demanding cessation of sales and destruction of inventory. D.E. 57-10 at 2-3.
     17          Further, there was no 8-year delay. The `236 patent did not issue until 2011,
     18    so no infringement action could have been brought prior. Had Foundation actually
     19    monitored the progress as of the application, it would have seen the `236 patent
     20    issue in 2011, the `708 patent issue in 2016 and the `362 patent issue in 2017. Such
     21    “subsequent continued pursuit of his rights” by Neville in acquiring additional

     22    patents would have “left the attentive observer with little doubt of his intentions”

     23    to enforce such patents. See Hemstreet, 972 F.2d at 1292-1294.

     24          Foundation improperly groups patents that issued in 2011, 2016, and 2017

     25    and treats them as a single patent, claiming an 8 year delay, even though the suit

     26    was filed in 2017, six years after the issuance of the first patent, the year after the

     27    issuance of the second patent, and the same year as the issuance of the third patent.

     28    See Meyers v. Brooks Shoe Inc., 912 F.2d 1459, 1462 (Fed. Cir. 1990)

KPPB LLP    PLAINTIFFS’ MEMORANDUM IN OPPOSITION         9
Case 5:17-cv-02507-AG-AGR Document 59 Filed 07/29/19 Page 14 of 31 Page ID #:2805



      1    (“Nevertheless, we think the district court erred in basing its decision on a single
      2    laches period for all three patents, running from late 1982 or early 1983 to June of
      3    1988.”) This same court noted it was reasonable for a patentee to wait and bring
      4    multiple related patents in a single suit. Id. at 1462. In the present case, all three
      5    patents are related, and it was reasonable to bring suit after the third patent issued.
      6           In the above-case, Meyers contacted Brooks in 1983, after his first patent
      7    had issued. He filed suit against Brooks in 1988 after two additional patents had
      8    issued. The court found no equitable estoppel, finding a failure of evidence
      9    supporting prejudice, noting Meyers’ initial contact had no threat of immediate suit,
     10    and finding nothing misleading about Meyers’ subsequent five-year silence. Id. at
     11    1460, 1463-64 (“All that aside, however, we do not believe that a suggestion of
     12    infringement coupled with an offer to license followed by silence would suffice to
     13    establish equitable estoppel.”).
     14          In another Meyers case, the Federal Circuit reversed a finding of equitable
     15    estoppel based on silence and a three year delay between a licensing offer and a
     16    lawsuit. Meyers v. Asics, 974 F.2d at 1309. In that case, at the time of contact, only
     17    one of the three patents-in-suit had issued. The Court found that there could be no
     18    equitable estoppel as to the two later-issued patents because there had been no
     19    contact since they had issued. Id. at 1309. Here, Foundation claims no contact by
     20    Plaintiffs since 2009, so there can be no equitable estoppel as to any of the patents-
     21    in-suit, since all issued after 2009.

     22          Foundation does not identify any actions it took in reliance on Plaintiffs’

     23    purported misleading. A.C. Aukerman Co. v. R.L. Chaides Const. Co., 960 F.2d

     24    1020, 1042-43 (Fed. Cir. 1992) (“The accused infringer must show that, in fact, it

     25    substantially relied on the misleading conduct of the patentee in connection with

     26    taking some action.”) And Foundation fails to identify any material prejudice. Id.

     27    at 1043 (“Finally, the accused infringer must establish that it would be materially

     28    prejudiced if the patentee is now permitted to proceed.”) The burden is on

KPPB LLP    PLAINTIFFS’ MEMORANDUM IN OPPOSITION         10
Case 5:17-cv-02507-AG-AGR Document 59 Filed 07/29/19 Page 15 of 31 Page ID #:2806



      1    Foundation to establish all elements. Aukerman, 960 F.2d at 1043.
      2          Plaintiffs filed suit as soon as feasible. First, they had to wait until they had
      3    an issued patent. It was reasonable to wait to file suit until related patents issued.
      4    Meyers v. Brooks, 912 F.2d at 1462. Once the patents had issued in 2017, they
      5    were attempting to resolve state court litigation regarding ownership issues – filing
      6    earlier would likely have simply resulted in a stay of the case, as happened in the
      7    Neville et al. v. Aldridge et al. case. Due to their small size, it is difficult for
      8    Plaintiffs to fund multiple litigations at the same time. Plaintiffs filed suit in
      9    December 2017 accusing the EDTTEX system of infringement (not just the ED1).
     10    D.E. 1. Foundation unilaterally limited responses to the ED1 tip, claiming the other
     11    EDTTEX tip was the ED2 or Wedding Cake. Foundation did not respond fully to
     12    discovery with respect to the other members of the EDTTEX family. If they had,
     13    they would have produced detailed information regarding the ED2M and ED3 tips,
     14    clearly showing the welded-on helical flights. Foundation failed to provide full
     15    discovery with respect to tips beyond the ED1, and described ED2M and ED3 tips
     16    used on jobs as ED2 models. Foundation provided a chart in November 2018
     17    claiming very few ED1 tips sold, and claiming that for nine jobs for which Plaintiffs
     18    believed they had used the infringing ED1 product, they had actually used the ED2
     19    tip (Foundation marked those jobs as WC for wedding cake, and specifically
     20    defined WC as “Wed. cake part #ED2 Construction Supply FMODEX”). Yeh
     21    Dec., Ex. I, FCI-002805. However, for many of these jobs, Foundation actually

     22    used accused ED2M or ED3 tips according to its own 30(b)(6) witness. See, e.g.,

     23    D.E. 55-1 at 20-21 (191:17-193:16); Yeh Dec., Ex. I, 129:12-22, 134:3-9, 138:23-

     24    139:6, 228:6-14; 236:16-238:12. Plaintiffs discovered the use of the ED2M and

     25    ED3 through subpoenas to third-party geotechnical engineers, who provided

     26    pictures jobs showing these tips and clearly depicting the helical flights that

     27    distinguish them from the ED2.

     28

KPPB LLP    PLAINTIFFS’ MEMORANDUM IN OPPOSITION        11
Case 5:17-cv-02507-AG-AGR Document 59 Filed 07/29/19 Page 16 of 31 Page ID #:2807



      1    IV.   THE PATENTS-IN-SUIT ARE VALID
      2          The patents-in-suit are presumed valid, and the burden is on Defendants to
      3    attempt to show invalidity by clear and convincing evidence. Despite a clear ruling
      4    on claim construction rejecting Defendants’ disclaimer arguments (D.E. 43 at 8-
      5    10), Defendants raise the argument again. However, this time they propose a new
      6    construction for “end plate,” different than what they unsuccessfully pushed for
      7    during claim construction, now claiming that in both the `708 and `236 patent, the
      8    end plate requires a “substantially flat plate at the termination of the pile tip.” D.E.
      9    51-6 at ¶5(C). Defendants argue that “[t]he patent claim history is very clear that
     10    absent the agreed limitation of a substantially flat end plate, the patent was going
     11    to continue to be rejected.” D.E. 51-1 at 14:16-17. That is incorrect with respect
     12    to both the `236 and `708 patents. No claim includes that limitation, and the
     13    specific language of the individual claims regarding features such as a conical or
     14    tapered section, a helical flight, and a particularly configured end plate are what
     15    distinguish these patents from the prior art.
     16          Defendants cite to EP 0588143 Strabag (incorrectly identified as Stawbag –
     17    D.E. 51-1 at 12-13) showing Figures 1 and 2, claiming it has a “similar taper,
     18    helicals and flat plate.” D.E. 51-1 at 13. However, this patent is not for a screw
     19    pile substructure support system, but instead is “related to an auger for producing
     20    a cast-in-place displacement pile.” Yeh Dec., Ex. F at 1; Id., Ex. J. What
     21    Defendants fail to acknowledge is that to the extent there is an end plate in Strabag
     22    (which the patent refers to as a “detachable drill bit”), it has a “bottom inlet opening

     23    26” in the center to allow liquid through. Id. at 3-5. Because of this opening located

     24    along the centerline, the end plate had no “substantially flat surface disposed

     25    perpendicular to the centerline of the tubular pile” nor did it have an end plate

     26    “closing the second end of the tapered portion” as the end is not closed. Since this

     27    portion was a “detachable drill bit,” it was not fixedly attached, which was

     28    construed to mean “securely attached and not readily moveable or detachable.”

KPPB LLP    PLAINTIFFS’ MEMORANDUM IN OPPOSITION           12
Case 5:17-cv-02507-AG-AGR Document 59 Filed 07/29/19 Page 17 of 31 Page ID #:2808



      1    D.E. 43 at 17. In fact, what is shown in Figures 1 and 2 does not even contain a
      2    pile as defined by the Court, which required that the pile “provide support as part
      3    of the foundation. Id. at 19. The tubular section 22 is a “cylindrical portion” of the
      4    auger 10 that is removed after the tip is in place, so the tip is not attached to a
      5    tubular pile, and cylindrical portion does not “provide support as part of the
      6    foundation.” Yeh Dec., Ex. F at 4-5. For Strabag, and the few other references
      7    cited by Defendants, they fail to identify on an element-by-element basis where
      8    each limitation is found in the prior art.
      9          While Defendants also claim that the Moseley patent disclosed a “flat plate,”
     10    (D.E. 51-1 at 17), they do not identify where they believe such plate exists in
     11    Moseley. What Moseley actually discloses is a “pilot P” that “is passed down first
     12    separately from the pile, on the point of the center-pin to its correct position and
     13    there deposited. The pile is then sent down by the aid of, and over the center-pin,
     14    until the orifice o in its lower end passes the handle or shank Q of the pilot….”
     15    D.E. 51-6 at 75. What that means is that in Moseley, the “pile” is hollow, and is
     16    dropped down over the “handle or shank Q of the pilot.” With the orifice o on the
     17    centerline as shown in the figures, Moseley does not have an end plate “having a
     18    substantially flat surface perpendicular to the centerline” – instead it has a hole
     19    (“orifice o”) along the centerline. This also means that Moseley does not have an
     20    end plate “closing the second end of the tapered portion” – the end of the tapered
     21    portion is open, ending in orifice o. This is indicative of Defendants’ superficial

     22    and misleading analysis, where they claim many elements are present, but the

     23    references themselves refute the argument. Other than the broad and incorrect

     24    assertion that “both Moseley and Stawbag [sic] have a flat plate,” there appears to

     25    be no other discussion of where the elements of any of the patent claims can be

     26    found in prior art references.

     27          For obviousness, Defendants must first come forward with a specific

     28    combination of prior art references that collectively teach every limitation in each

KPPB LLP    PLAINTIFFS’ MEMORANDUM IN OPPOSITION        13
Case 5:17-cv-02507-AG-AGR Document 59 Filed 07/29/19 Page 18 of 31 Page ID #:2809



      1    asserted claim. They must address the scope and content of the prior art, the
      2    differences between the claims and the prior art, the level of ordinary skill in the
      3    art, and secondary considerations such as commercial success and long-felt need.
      4    Procter & Gamble Co. v. Teva Pharm. USA, Inc., 566 F.3d 989, 994 (Fed. Cir.
      5    2009) (“The Supreme Court has explained that the Federal Circuit's ‘teaching,
      6    suggestion or motivation’ test provides helpful insight into the obviousness
      7    question as long as it is not applied rigidly.”); Securus Techs., Inc. v. Glob.
      8    Tel*Link Corp., 701 F. App'x 971, 976 (Fed. Cir. 2017) (“Importantly, ‘it is not
      9    enough to simply show that the [prior art] references disclose the claim limitations;
     10    in addition, “it can be important to identify a reason that would have prompted [the
     11    skilled artisan] to combine the elements as the new invention does.”’”). The
     12    Securus court noted that the motivation to combine is a question of fact, meaning
     13    that Defendants’ failure to identify any motion to combine at all raises an issue of
     14    fact, and summary judgment cannot be granted. See id. Defendants must show a
     15    reason that one of skill in the art would have looked to combine such references,
     16    addressing factors such as the references teaching away from one another, or not
     17    being compatible to be combined. Procter & Gamble Co. v. Teva, 566 F.3d at 994
     18    (“A party seeking to invalidate a patent based on obviousness must demonstrate
     19    ‘by clear and convincing evidence that a skilled artisan would have been motivated
     20    to combine the teachings of the prior art references to achieve the claimed
     21    invention, and that the skilled artisan would have had a reasonable expectation of

     22    success in doing so.’”) Even identifying specific combinations of references, and

     23    noting they are in the same field, is not enough to show obviousness, even under a

     24    preponderance of evidence standard in Inter Partes Review. Securus, 701 F. App'x

     25    at 976. Here, the evidentiary standard is “clear and convincing,” and Defendants

     26    have not identified any specific prior art combinations, and thus, do not offer even

     27    a conclusory motivation to combine.

     28          While Plaintiffs’ expert submitted a rebuttal report on validity addressing the

KPPB LLP   PLAINTIFFS’ MEMORANDUM IN OPPOSITION        14
Case 5:17-cv-02507-AG-AGR Document 59 Filed 07/29/19 Page 19 of 31 Page ID #:2810



      1    incompatibility of certain combinations, and the teaching away in certain
      2    references, Plaintiffs did not submit a declaration from Dr. Decker with this
      3    opposition, because in the absence of any combinations set forth by Defendants,
      4    Plaintiffs would have to attempt to prove the negative, and construct the myriad of
      5    possible combinations of the reference excerpts attached to the Perko declaration,
      6    only then to address each combination and show why it is not viable. This Court’s
      7    S.P.R. 2.5.2 requires Defendants to specifically identify obviousness combinations
      8    in their invalidity contentions, and the cases cited above require such specificity as
      9    well.
     10            Using Strabag as an example, as it is the main reference addressed in
     11    Defendants’ brief, they do not explain why a person of ordinary skill in the art
     12    attempting to improve a screw pile foundation system would look to a reference for
     13    an auger with a detachable drill bit for forming cast in place piles. Notwithstanding
     14    that the components of Strabag do not actually meet the claim limitations,
     15    Defendants do not explain why there would be a likelihood of success in combining
     16    a removable auger for drilling holes that are later filled with concrete, with a pile
     17    and tip that remain in the ground and provide support as part of the foundation.
     18    They do not identify any specific combinations of prior art references that disclose
     19    every limitation of any claim. And they do not identify what reference Strabag
     20    could be combined with to satisfy the limitations of any claim, much less
     21    addressing each element of all of the asserted claims.

     22            At page 15 of their brief, Defendants purport to quote the file history, but

     23    instead change the quote. Defendants state the language was “wherein the pile tip

     24    is substantially flat …” but the actual language is “wherein the pile tip has a

     25    surface that is substantially flat …” File History of U.S. Pat. No. 7,914,236,

     26    previously lodged with Court, 09/15/2008 Response to Non-Final Office Action at

     27    8 (quoting language of claim 17, which was later cancelled) (emphasis added). The

     28    actual language of the response does not support Defendants argument.

KPPB LLP    PLAINTIFFS’ MEMORANDUM IN OPPOSITION        15
Case 5:17-cv-02507-AG-AGR Document 59 Filed 07/29/19 Page 20 of 31 Page ID #:2811



      1          The patents are presumed valid over the prior art cited by the Examiner, and
      2    while rehashing the file history, Defendants do not identify any reference cited by
      3    the Examiner that includes all the limitations of any asserted claim. Defendants
      4    spend the majority of the invalidity portion of their brief arguing disclaimer, but
      5    fail to actually put forth any invalidity arguments based on obviousness. Not a
      6    single obviousness combination was found in the brief. Dr. Perko’s report and
      7    declaration similarly fails to identify any particular obviousness combinations, fails
      8    to identify any motivation to combine any specific references, and fails to
      9    demonstrate a likelihood of success of any particular combination. And like the
     10    superficial comparison to the Figures from EP 0588143 Strabag, his analysis fails
     11    to identify specifically in any reference where particular claim elements are found.
     12          During claim construction, the Court noted in its order that “Defendants have
     13    not shown disclaimer as to the claims in these other patents on the current record.”
     14    D.E. 43 at 10. Defendants have added nothing to the record here to further such
     15    argument. Defendants have failed to meet their burden, and have not proven
     16    invalidity of any claim of the patents-in-suit. Defendants have failed to make out
     17    a prima facie case, and have not addressed secondary considerations such as
     18    commercial success, long felt need, skepticism by others, and unexpected results,
     19    which all support a finding of nonobviousness. Neville Dec. ¶¶ 37, 41, 75.
     20    V.    DEFENDANTS’ EDTTEX PILES, USING EDTTEX TIPS ED1,
     21          ED2M AND ED3, INFRINGE THE PATENTS-IN-SUIT
     22          Defendants’ ED1, ED2M, and ED3 EDTTEX tips infringe the `236 and `708
     23    patents. D.E. 53-1. Plaintiffs have demonstrated that each element of each asserted
     24    claim is found in the accused devices, or practiced in the accused methods.
     25    Defendants appear to only dispute the presence of a single element but it is an
     26    element of their own making, rather than one taken from any claim.
     27          Presumably using the hindsight benefit of information provided during a
     28    meet and confer in which Plaintiffs explained the basis for their anticipated Daubert

KPPB LLP    PLAINTIFFS’ MEMORANDUM IN OPPOSITION        16
Case 5:17-cv-02507-AG-AGR Document 59 Filed 07/29/19 Page 21 of 31 Page ID #:2812



      1    motion with respect to Dr. Perko’s previous expert report (in which Dr. Perko did
      2    not consider the Court’s Claim Construction Order D.E. 43, and ignored the
      3    language of the claims in favor of his own, newly-created limitation), Dr. Perko in
      4    his declaration now goes beyond the scope of his prior report, referencing actual
      5    claim limitations of a select few claims. He goes further to state that the omission
      6    of the actual claim limitations from his expert report was “shorthand,” and that his
      7    nomenclature “the substantially flat plate” “means the same thing” as the actual
      8    claim language of Claims 12 and 19 of the `236 patent. (The language of Claims
      9    12 and 19 still does not align with Dr. Perko’s declaration, as Claim 19 does not
     10    include the language “an end plate disposed at the second pile tip end” as Dr. Perko
     11    purports to quote, and claim 12 is a dependent claim in the `236 patent). D.E. 51-
     12    6, Perko Decl. at ¶5(C). In addition, this “shorthand” approach is sufficient reason
     13    to discard Dr. Perko’s declaration, as a proper non-infringement analysis must
     14    show the absence of an actual claim limitation. While Dr. Perko claims his
     15    “shorthand” approach addresses the actual language of Claims 12 and 19 of the
     16    `236 patent (which is incorrect), he does not appear to even attempt to address the
     17    language of the remaining claims of the `236 patent, or the claims of the `708
     18    patent.
     19          Defendants argue that the ED1 has a “different shape.” D.E. 51-1 at 18. This
     20    is not a plausible noninfringement argument, and does not address the language of
     21    any claim. As noted in Plaintiffs’ motion, Defendants admitted many of the
     22    features of the accused devices, including the conical section, an end plate, and
     23    helical flights. D.E. 53-1; D.E. 56-1 at ¶¶33-44. Having admitted these facts, rather
     24    than compare the ED1 to the language of any claim, Defendants make the irrelevant
     25    comparison between Mr. Neville’s commercial embodiment and the ED1, citing
     26    the testimony of the salesman who sold Foundation the infringing ED1 tips, and
     27    admitted he had never read the patents on the pile tip (and couldn’t understand the
     28    other). Yeh Dec., Ex. D, 177:13-178:13. With respect to the ED1 tip, Dr. Perko’s

KPPB LLP   PLAINTIFFS’ MEMORANDUM IN OPPOSITION        17
Case 5:17-cv-02507-AG-AGR Document 59 Filed 07/29/19 Page 22 of 31 Page ID #:2813



      1    declaration addresses only the language of what he refers to as Claims 12 and 19
      2    of the patent, and ignores asserted claims 1, 2, 4, 6-9, 16-18, 29, 30, 32 and 33.
      3    D.E. 51-6 at ¶6. It also ignores all claims of the ‘708 patent.
      4          Without any actual support, and without addressing the language of a single
      5    claim, Defendants also argue “The claims in `236 and `708 require a substantially
      6    flat end plate, and a gradual tapered section between the end plate and the tubular
      7    pile.” D.E. 51-1 at 20. The supporting citation is to the entirety of the `236 patent.
      8    There is no discussion of the language of any particular claim, or how such
      9    language could support such a reading, despite the court’s specific rejection of this
     10    interpretation during claim construction. D.E. 43 at 9-10. The claims of the `236
     11    patent include the language “end plate having a substantially flat surface disposed
     12    perpendicular to the centerline” but the Court previously determined that this did
     13    not mean the entire end plate need be substantially flat. Id. at 10 (“Defendants’
     14    argument would only apply if the end plate was required to be perpendicular to the
     15    centerline along the entire width of the end plate. Defendants are not arguing for
     16    such a limitation and such a limitation is not found in the claims or specification.”).
     17    Only a surface of the end plate, positioned properly, and not the entirety of the end
     18    plate, need be substantially flat to satisfy the limitation “end plate having a
     19    substantially flat surface disposed perpendicular to the centerline.” Finally,
     20    Defendants do not even attempt to argue why such a limitation would apply to the
     21    claims of the `708 patent that have the “end plate closing the second end” language
     22    (all but claim 29) and do not include the “substantially flat surface” or
     23    “perpendicular” language. This argument was also previously rejected during
     24    claim construction. Id. at 9-10.
     25          With respect to the ED2M and ED3, without identifying any applicable
     26    claims, Foundation argues that they have no taper, despite referring to them
     27    internally as a “stepped taper,” and the taper being visible. D.E.55-1 at 40-41; D.E.
     28    54, Decker Dec. ¶¶ 47-48. However, Foundation’s expert admits they are tapered.

KPPB LLP    PLAINTIFFS’ MEMORANDUM IN OPPOSITION         18
Case 5:17-cv-02507-AG-AGR Document 59 Filed 07/29/19 Page 23 of 31 Page ID #:2814



      1    D.E. 51-6 ¶7(A) and p. 56 (referring to “stepped tapered spiral”) and incorporated
      2    that in its brief. D.E. 51-1 at 17. They also argue that the ED2M and ED3 have no
      3    “flat plate” (not a claim limitation). D.E. 51-1 at 20. They do not appear to dispute
      4    that the ED2M tips have an end plate with a substantially flat surface perpendicular
      5    to the centerline, nor do they dispute that the ED2M and ED3 have an end plate
      6    “closing the second end of the tapered portion.” Other arguments made by
      7    Foundation appear to relate to a comparison with Neville’s commercial
      8    embodiment, and not the patents-in-suit, as Foundation argues that “[i]nstead of
      9    two helicals (Neville’s patent), that do not run the length of the tapered section, the
     10    FCI EDTTEX 2M and 3 stepped or wedding cake tip, has a single spiral that has a
     11    fin like helical, and is continuous.” D.E. 51-1 at 20. However, Mr. Williams in
     12    fact testified that the ED2M and ED3 each have two helicals of differing sizes
     13    welded to them. D.E. 55-1 at 7-8 (44:6-16, 47:18-25). With respect to the ED2M
     14    and ED3, Perko’s declaration does not address the ED2M, only the ED2. D.E. 51-
     15    6 at ¶7. While admitting the ED2 and ED3 are “tapered,” he attempts to distinguish
     16    these tips based on limitations not present in the asserted claims, such as whether
     17    they are cast or constructed of “rolled sheet steel metal.” Id. Of course, the patents-
     18    in-suit contemplate that the pile tips can be cast. D.E. 54 Decker Dec. ¶7; D.E. 54-
     19    3 at 4:53-59; D.E. 54-4 at 3:50-56 (“Those skilled in steel fabrication will
     20    understand that numerous alternatives are available for the fabrication of the pile
     21    tip 10 and the assembly of the pile tip 10 and the pile 1 without deviating from the
     22    principles of the invention described herein. For example, the pile tip 10 could be
     23    cast as a single unit rather than hand fabricated from separate pieces of steel
     24    stock.”) The remainder of paragraph 7 attempts to distinguish the ED2 and ED3
     25    based on terms not found in the claims, such as “gradual taper,” and “tapered
     26    section terminating in an end plate” in 7A; and flat, rolled sheet steel metal,” “not
     27    cast nor stepped” and “flat sheet of metal” in 7C. The accused instrumentalities
     28    must be compared to the patent claims, not to a commercial embodiment.

KPPB LLP    PLAINTIFFS’ MEMORANDUM IN OPPOSITION         19
Case 5:17-cv-02507-AG-AGR Document 59 Filed 07/29/19 Page 24 of 31 Page ID #:2815



      1          Williams’ declaration is also deficient, discussing limitations not present in
      2    any claim, comparing accused products to commercial embodiments rather than
      3    claim limitations, or comparing Defendants’ patents to Plaintiffs’ asserted patents.
      4          Rather than create or import new limitations, a proper noninfringement
      5    analysis would identify at least one element in each asserted claim that is not
      6    present in the accused instrumentality or method. Dr. Perko fails to do this. When
      7    assessing infringement, one cannot simply discard the claim language, or ignore
      8    the court’s claim construction ruling that explicitly found that not all claims were
      9    limited to an end plate having a substantially flat surface disposed perpendicular to
     10    the centerline (see all `708 claims except 29), and that even in those claims
     11    containing such language, the entire width of the end plate did not have to be
     12    substantially flat – only enough so that it could have “a substantially flat surface
     13    disposed perpendicular to the centerline of the tubular pile.”
     14          Dr. Perko does not explain in his report, or his declaration, where his
     15    additional limitation “at the termination of the pile tip” comes from. He ignores
     16    the claims which describe, inter alia, a protrusion, point shaft or cutter tooth
     17    extending beyond the end plate, or the embodiments described in the patents where
     18    the end plate is not “at the termination of the pile tip.” In addition, this is a
     19    completely new limitation put forth by Foundation, which they waived by failing
     20    to raise at claim construction, and for which they offer no support.
     21          Defendants argue that Neville stated that he did not contend ED2 and ED3
     22    to be infringing, but the cited deposition testimony only discusses the ED2, which

     23    is not surprising since Plaintiffs do not contend that ED2 infringes. To be clear,

     24    Plaintiffs contend that as used, EDTTEX ED1, ED2M, and ED3 infringe.

     25    VI.   PLAINTIFFS ARE ENTITLED TO LOST PROFITS AND

     26          REASONABLE ROYALTY DAMAGES GOING BACK SIX YEARS

     27          Pursuant to 35 U.S.C. §286, Plaintiffs seek damages for infringement

     28    occurring on or after December 18, 2011, which is six years prior to the filing of

KPPB LLP    PLAINTIFFS’ MEMORANDUM IN OPPOSITION       20
Case 5:17-cv-02507-AG-AGR Document 59 Filed 07/29/19 Page 25 of 31 Page ID #:2816



      1    this action. For that reason, Defendants’ request for such a limitation is moot.
      2    However, the sales numbers recited by Defendants are incorrect. Mr. Williams
      3    admitted to use of an additional 102 accused ED1 tips in February 2012 (Yeh Dec.,
      4    Ex. I, 217:4-218:12), and Defendants’ recitation of the number of tips does not
      5    include either the ED2M or the ED3 tips used, offered for sale or sold since
      6    December 18, 2011 (Plaintiffs best estimate is approximately 2000 tips). Plaintiffs
      7    are still awaiting updated sales figures for such tips, and are concurrently filing a
      8    motion to compel to obtain profit data for jobs on which Defendants utilized the
      9    accused instrumentalities since Dec. 11, 2011.
     10       A. Plaintiffs are Entitled to Lost Profits for Jobs They Would Have
     11          Obtained but for Defendants’ Infringement
     12          Upon proving infringement, Plaintiffs are entitled to damages sufficient to
     13    compensate them for their loss. This can include both reasonable royalty and lost
     14    profits. State Indus., Inc. v. Mor-Flo Indus., Inc., 883 F.2d 1573, 1577 (Fed. Cir.
     15    1989)(“The measure of damages is an amount which will compensate the patent
     16    owner for the pecuniary loss sustained because of the infringement. But the floor
     17    for a damage award is no less than a reasonable royalty, and the award may be split
     18    between lost profits as actual damages to the extent they are proven and a
     19    reasonable royalty for the remainder.”)(citations omitted).
     20          Lost profits need not be proven by certainty, but by reasonable probability.
     21    Id. at 1577 (“patent holder does not need to negate all possibilities that a purchaser
     22    might have bought a different product or might have foregone the purchase
     23    altogether.”) (quoting Paper Converting Mach. Co. v. Magna–Graphics Corp., 745
     24    F.2d 11, 21 (Fed. Cir. 1984)). The most common way of addressing lost profits is
     25    by application of the Panduit factors: “(1) demand for the patented product, (2)
     26    absence of acceptable noninfringing substitutes, (3) his manufacturing and
     27    marketing capability to exploit the demand, and (4) the amount of the profit he
     28    would have made.” Panduit Corp. v. Stahlin Bros. Fibre Works, 575 F.2d 1152,

KPPB LLP    PLAINTIFFS’ MEMORANDUM IN OPPOSITION        21
Case 5:17-cv-02507-AG-AGR Document 59 Filed 07/29/19 Page 26 of 31 Page ID #:2817



      1    1156 (6th Cir.1978); see also State Indus., 883 F.2d at 1577. “To get lost profits
      2    as actual damages, the patent owner must demonstrate that there was a reasonable
      3    probability that, but for the infringement, it would have made the infringer's sales.”
      4    Id. In their brief, Defendants do not cite to the Panduit factors, and instead cite to
      5    Georgia-Pacific, a case more commonly used in connection with determination of
      6    a reasonable royalty. D.E. 51-1 at 21. However, it appears that Defendants’
      7    arguments all go to the third Panduit factor:           whether Plaintiffs, and more
      8    particularly Substructure Support, could have exploited the demand and performed
      9    the jobs. Because Defendants have not yet produced all documents relating to sales
     10    and use of the accused products, Plaintiffs believe that there are likely additional
     11    jobs on which the accused products were used where Plaintiffs and Defendants bid
     12    head to head. However, for the purposes of Defendants’ motion, Plaintiffs address
     13    the eight jobs for which Defendants seek a ruling that lost profits are not available.
     14    However, Defendants are mixing lost profits and reasonable royalties. The claims
     15    at issue include method claims that cover the installation of the piles, including
     16    attaching the tips to the piles, attaching a drill rig to the pile and turning the pile to
     17    install it into the ground. See, e.g., `236 patent at claim 33; `708 patent at claim 31.
     18    Defendants argue that “Since Plaintiff is claiming a component part of a service –
     19    a pile tip as part of a overall construction project, it must show the demand for the
     20    job and driver of the subcontract work is the pile tip.” D.E. 51-1 at 21. At page
     21    22, it cites the Lucent case for this proposition. However, Lucent is not a lost profits

     22    case. Lucent Techs., Inc. v. Gateway, Inc., 580 F.3d 1301, 1324 (Fed. Cir. 2009)

     23    (“Lost profits are not at issue in the present case.”) (emphasis added). Lucent

     24    is a reasonable royalty case dealing with apportionment, and the application of the

     25    Georgia-Pacific factors.      The patent covered a date-picker function, and the

     26    accused product was Microsoft Outlook – the date-picker function is one of

     27    thousands of non-infringing features of Outlook, and thus when determining how

     28    to apportion “profit” from the sale of the accused device (not “lost profits,”) in a

KPPB LLP    PLAINTIFFS’ MEMORANDUM IN OPPOSITION          22
Case 5:17-cv-02507-AG-AGR Document 59 Filed 07/29/19 Page 27 of 31 Page ID #:2818



      1    hypothetical negotiation approach to determining a reasonable royalty (where an
      2    appropriate royalty would split such profit between the parties), some
      3    apportionment was necessary to properly allocate that profit related to the patented
      4    features. Id. at 1325, 1333 1. Furthermore, while defendants have some claims that
      5    cover the tips attached to a pile, they also have method claims noted above that
      6    cover attaching the tip to a pile, attaching a drill rig to the pile, positioning the pile,
      7    and turning the pile to install it into the ground. Plaintiff is not “claiming the pile
      8    tip as part of a overall construction project;” it is claiming the method of installing
      9    the piles as claimed in the patent. With respect to a reasonable royalty, the proper
     10    royalty base is not just the tip, but that portion of the job relating to installing the
     11    pile, including the tip, pile, drill rig and necessary labor to perform the patented
     12    methods. Exmark Mfg. Co. Inc. v. Briggs & Stratton Power Products Group, LLC,
     13    879 F.3d 1332, 1348 (Fed. Cir. 2018) (“Using the accused lawn mower sales as the
     14    royalty base is particularly appropriate in this case because the asserted claim is, in
     15    fact, directed to the lawn mower as a whole. It is not the baffle that infringes the
     16    claim, but rather the entire accused mower. Thus, claim 1 covers the infringing
     17    product as whole, not a single component of a multi-component product.”).
     18    However, that is for another day, as Defendants’ motion seeks only to limit
     19    Plaintiffs’ lost profits claim. Defendants have not provided a case showing such
     20    apportionment calculations apply to lost profits, because they do not apply.
     21           Next, Defendants appear to argue that Plaintiffs can only claim lost profits

     22    on jobs for which they were the low bidder. The jobs on which Plaintiffs seek lost

     23    profits required particular types of screw piles – sometimes calling them out by

     24    Plaintiffs’ trademarked Torque Down® designation, other times using a generic

     25    designation such as twisted, or twist in place piles. Defendants did not bid a non-

     26    1
             Ironically, Plaintiffs previously provided the Lucent case to Defendants as part of the meet
     27    and confer process, to show that job profits are relevant to the determination of a reasonable
           royalty, because Defendants refuse to provide the profit data for the jobs on which the accused
     28    products were used, installed by the claimed method. Such matter is going before the
           magistrate in a concurrently filed motion to compel.
KPPB LLP    PLAINTIFFS’ MEMORANDUM IN OPPOSITION                23
Case 5:17-cv-02507-AG-AGR Document 59 Filed 07/29/19 Page 28 of 31 Page ID #:2819



      1    infringing product, but instead bid using one of the infringing EDTTEX piles (ED1,
      2    ED2M or ED3).        Defendants bid was an infringing offer for sale, and its
      3    performance constituted infringement as well. But for Defendants’ infringement
      4    (including its infringing offer for sale), Plaintiffs would have obtained these jobs.
      5    Neville Dec. ¶¶54-75. Because Defendants were bidding using the infringing
      6    products, it did not matter if their bid was high or low – it was infringing. Plaintiffs
      7    need only show “a reasonable probability that, but for the infringement, it would
      8    have made the infringer's sales.” State Indus., 883 F.2d at 1577. Plaintiff does not
      9    seek lost profits on jobs where Defendants were low bidder using a non-infringing
     10    alternative. They only seek lost profits on those jobs where Defendants bid an
     11    infringing system. If Foundation’s infringing bid had not been made, Plaintiffs
     12    would have obtained the job. Neville Dec. ¶¶54-75. Defendants do not deny that
     13    on each of these jobs, they bid one of the accused EDTTEX systems. Instead, they
     14    contend that they were awarded the job for other reasons. However, that is
     15    speculation, and not relevant to lost profits, because in the absence of their
     16    infringing bid, they would not have obtained the job. Defendants implicitly admit
     17    that they bid using the accused systems because such pile tips were required by the
     18    job specification, and do not contend that they could have obtained the bid using a
     19    non-infringing alternative. They claim equipment limitations (which Plaintiffs
     20    dispute), or administration issues with Substructure’s contracting license.
     21    However, during this time period, Substructure performed numerous jobs. Neville

     22    Dec. ¶¶37, 54-57. While it did not carry employees when it did not have jobs to

     23    perform, and was sometimes slow in completing the necessary paperwork,

     24    Substructure was always successful in getting its license paperwork current so that

     25    it could perform jobs. Neville Dec. ¶¶48-54. Had it needed to obtain employees

     26    for any job, it could have done so. Neville Dec. ¶49. Other purported evidence

     27    provided by Defendants are statements from third parties regarding the job.

     28    However, all of these statements are in regard to the award of the bid as between

KPPB LLP    PLAINTIFFS’ MEMORANDUM IN OPPOSITION         24
Case 5:17-cv-02507-AG-AGR Document 59 Filed 07/29/19 Page 29 of 31 Page ID #:2820



      1    Substructure and Foundation. Foundation presents no evidence that had their bid
      2    been removed, Substructure still would not have received the job.
      3           Defendants also claim that Plaintiffs had a “sham RMO” for their
      4    contractor’s license prior to May 2012. Plaintiffs dispute this as well. Neville Dec.
      5    ¶¶44-45. Defendant’s expert also misstates the law (D.E. 51-5 at ¶8), as an RMO
      6    does not need to perform all such activities, and an RMO who is only “managing
      7    construction activities by making technical and administrative decisions,” and
      8    never visits a site could still be proper. G. E. Hetrick & Assoc., Inc. v. Summit
      9    Const. & Maint. Co., 11 Cal.App.4th 318, 329-330 (Cal.App. 2 Dist.,1992). While
     10    this appears to affect only a single job, Defendant’s expert Berrigan attempts to
     11    extrapolate this out to cover numerous other jobs. The final attack by Defendants
     12    appears to be that Substructure could not have bid, and could not have been paid
     13    for a job, even its license was suspended for one day during the job. That is a broad
     14    overstatement of the law, and completely ignores the substantial compliance
     15    provisions, where jobs can be bid, performed and payments received if the
     16    contractor remedies the defect. MW Erectors, Inc. v. Niederhauser Ornamental &
     17    Metal Works Co., Inc., 36 Cal.4th 412, 433-37 (Cal. 2005). In its conclusion on
     18    lost profits, Foundation again goes back to the Lucent reasonable royalty case,
     19    arguing for a new requirement that lost profits be apportioned. D.E. 51-1 at 25.
     20    That is not the law. Lucent states explicitly that lost profits were not at issue in that
     21    case, and there is no basis for Defendants’ purported requirement that Plaintiffs
     22    show that the incremental price of the tips drove demand. Plaintiffs need only show
     23    a reasonable probability that but for the infringing bid, they would have obtained
     24    the job. Defendants have applied the wrong law, and factual issues abound.
     25    Plaintiffs’ lost profits should not be limited on that basis.
     26    VII.    CONCLUSION
     27           For the foregoing reasons, Defendants’ motion should be denied.
     28    Defendants have not carried their burden, and genuine factual issues remain.

KPPB LLP    PLAINTIFFS’ MEMORANDUM IN OPPOSITION          25
Case 5:17-cv-02507-AG-AGR Document 59 Filed 07/29/19 Page 30 of 31 Page ID #:2821



      1    Dated: July 29, 2019                   Respectfully submitted,
      2                                           KPPB LLP
      3                                           By: /s/ Mark Yeh
      4                                               Joel A. Kauth
                                                      Mark Yeh
      5
                                                  Attorneys for Plaintiffs Steve Neville,
      6                                           Substructure Support, Inc., and TDP
                                                  Support, Inc.
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28

KPPB LLP   PLAINTIFFS’ MEMORANDUM IN OPPOSITION
Case 5:17-cv-02507-AG-AGR Document 59 Filed 07/29/19 Page 31 of 31 Page ID #:2822



      1                             CERTIFICATE OF SERVICE
      2          I hereby certify that a true and correct copy of the following documents has
      3    been served upon all counsel of record on July 29, 2019, via the Court’s ECF
      4    Filing System:
      5              • Plaintiffs’ Memorandum of Points and Authorities in Opposition to
      6                 Defendants’ Motion for Summary Judgment
      7              • Declaration of Steve Neville in Support of Plaintiffs’ Opposition to
      8                 Defendants’ Motion for Summary Judgement
      9              • Declaration of Mark Yeh in Support of Plaintiffs’ Opposition to
     10                 Defendants’ Motion for Summary Judgement
     11              • Plaintiffs’ Statement of Genuine Disputes of Material Fact in
     12                 Support of Plaintiffs’ Opposition to Defendants’ Motion for
     13                 Summary Judgement
     14              • Plaintiffs’ Evidentiary Objections to Defendants’ Supporting
     15                 Declarations
     16          I declare under penalty of perjury under the laws of the State of California
     17    that the foregoing is true and correct.
     18          Executed on July 29, 2019, at Anaheim, California.
     19
     20
     21                                              By: /s/ Mark Yeh
     22                                                   Mark Yeh
     23
     24
     25
     26
     27
     28

KPPB LLP   PLAINTIFFS’ MEMORANDUM IN OPPOSITION
